12 Ill. App. 2d 473 (1956)
139 N.E.2d 844
Mary B. Doornbos, Appellee,
v.
George Doornbos, Appellee. On Appeal of People of State of Illinois, Intervener, Appellant.
Gen. No. 46,855.
Illinois Appellate Court  First District, First Division.
November 19, 1956.
Released for publication February 11, 1957.
John Gutknecht, for intervener-appellant.
Gordon B. Nash, Vincent P. Flood, William S. White, Francis X. Riley and Charles D. Snewind, of counsel.
Edward S. Cody, for defendant-appellee.
(Abstract of Decision.)
Opinion by JUDGE FRIEND.
Appeal dismissed.
Not to be published in full.